Case 1:20-cv-00320-JMS-DML Document 111-2 Filed 05/12/21 Page 1 of 2 PageID #: 614




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF INDIANA
                                INDIANAPOLIS DIVISION

  GABRIELA NIEVES,                               )
                                                 )
                Plaintiff,                       )
                                                 )
         v.                                      )   Cause No: 1:20-cv-00320-JMS-DML
                                                 )
  CARMEL CLAY SCHOOLS,                           )
                                                 )
                Defendant.                       )

   SECOND SUPPLEMENTAL DECLARATION OF RAYMOND M. LAWRENCE
            IN SUPPORT OF MOTION TO QUASH SUBPOENA

         I, Raymond M. Lawrence, being more than 21 years of age and of sound mind and

  having been first duly sworn upon my oath, hereby state as follows based upon my own

  personal knowledge:

         1.     I have reviewed the Affidavit of Jane Doe (“the Affidavit”). [Dkt. 110-1].

         2.     I dispute the allegations contained in Paragraph 6 of the Affidavit.

         3.     I dispute any allegations that I violated Ind. Code § 35-42-4-3 (1991) and/or

  Ind. Code § 35-42-4-9 (1994) with any swimmer, including Ms. Doe.

         4.     As to Paragraph 11 of the Affidavit, while I took a trip to Michigan, and I

  went to dinner with another former male athlete who attended Carmel High School together

  with Ms. Doe, I dispute the remaining allegations in Paragraph 11 of Ms. Doe’s Affidavit.

         5.     I dispute the allegations contained in Paragraph 12 of the Affidavit.

         6.     No one employed by Carmel Clay Schools ever asked or demanded that I

  resign from my position as the women’s swimming coach, the men’s swimming coach or as

  a teacher/administrator.
                                             Exhibit
                                               G
Case 1:20-cv-00320-JMS-DML Document 111-2 Filed 05/12/21 Page 2 of 2 PageID #: 615




           7.    I was under no threat of discipline from Carmel Clay Schools when I resigned

  from my positions either with the women’s swimming team or with the men’s swimming

  team, and I was under no threat of discipline when I voluntarily decided to leave my

  employment with Carmel Clay Schools altogether in the Spring of 1995.

           8.    I dispute the allegations contained in Paragraph 18 of the Affidavit.

           9.    I dispute the allegations contained in Paragraph 19 of the Affidavit, and I

  again dispute any allegations that I violated Ind. Code § 35-42-4-3 (1991) and/or Ind. Code

  § 35-42-4-9 (1994) with any swimmer.

           10.   I dispute the allegations contained in Paragraph 24 of the Affidavit and

  reaffirm that the testimony I provided in Paragraphs 7 through 10 of my Supplemental

  Declaration is truthful and accurate. [Dkt. 105-1].

           11.   I reaffirm that I have no memory of Richard Rice, either as a student or as a

  coach.

           12.   It is my understanding that Mr. Rice began coaching with Carmel High School

  after I had already left my employment in the Spring of 1995. Again, I never worked with

  Mr. Rice at Carmel High School.

           I HEREBY AFFIRM UNDER THE PENALTIES FOR PERJURY THAT THE

  FOREGOING STATEMENTS ARE TRUE.



  Dated: May 12, 2021                         s/ Raymond M. Lawrence
                                              Raymond M. Lawrence




                                                 2
